DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 2/10/21 has been entered. Claims 1-5, 7-8, 11, 13-20 have been amended. Claims 9-10 have been canceled. No new claims have been added. Claims 1-8, 11-20 are still pending in this application, with claims 1, 19-20 being independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2012/0265528 to Gruber et al. (“Gruber”).
As to claims 1, 19-20, Gruber discloses an electronic device, a method, a non-transitory computer readable medium comprising instructions [Abstract, Figs. 1-32, pages 1-25], the an application corresponding to the text [Fig. 13: “call him” triggers calling application, Fig. 14: “call herb” triggers calling herb, Fig. 21: “send him a text…” triggers messaging application, paragraphs 0182-0193, 0316-0322], identify a reference word of the word based on the identified application [paragraphs 0182-0193], highlight, in the displayed text, the identified reference word [Fig. 13: “call him”, Fig. 14: “call herb”, “which ‘Herb’?”…, Fig. 21: “Send him a text..”, paragraphs 0182-0192], and perform, based on receiving a selection of the highlighted reference word, an action related to the identified application [0180-0193, 0328, 0355-0357, Fig. 14, Fig. 21], wherein the reference word including an object for the performed action of the identified application [paragraphs 0180-0193, 0328, 0355-0357].
As to claim 2, Gruber discloses wherein the identified application is executable by the at least one processor, and wherein the action is a function of the application [paragraphs 0086-0087, 0180-0193].
As to claim 3, Gruber discloses wherein the identified application is correlated mostly with the word among a plurality of applications [paragraphs 0087-88, 0183-0193, Figs. 13-21, claim 1].
As to claim 4, Gruber discloses wherein a correlation between the words and the identified application is learned by the language model [paragraphs 0316-0322].
As to claim 5, Gruber discloses wherein the language model is trained based on the action related to the identified application, the reference word of the word, and the identified application [paragraphs 0316-0322].
claim 6, Gruber discloses wherein the at least one processor is further configured to execute the instructions to obtain the text by receiving the text entered by a user [paragraphs 0011, 0180, 0182, 0316, claims 1, 6].
As to claim 7, Gruber discloses wherein the at least one processor is further configured to execute the instructions to: display a plurality of reference candidate words of the reference word [Fig. 14: 1451, paragraph 0193, also see Fig. 26B, paragraph 0328], receive selection of a reference candidate word among the displayed plurality of reference candidate words, and identify the reference word based on the selection of the reference candidate word [paragraph 0193, 0328, claim 1].
As to claim 8, Gruber discloses wherein the at least one processor is further configured to execute the instructions to display auto-completed text including the reference word [paragraphs 193, 0328].
As to claim 11, Gruber discloses wherein the identified application is running on a foreground of the electronic device, wherein the text is obtained through the identified application, and wherein the action is a function of the identified application [paragraphs 0180-0193].
As to claim 12, Gruber discloses wherein the at least one processor is further configured to execute the instructions to, by receiving a message from another user, obtain the text from the message [paragraphs 0186-0187, Figs. 19-20].
As to claim 13, Gruber discloses wherein based on selection of the reference word, a screen is scrolled to a location indicated by the reference word [paragraphs 0137-0148].
As to claim 14, Gruber discloses wherein the reference word relates to a hyperlink, and wherein the action comprises transmission of the hyperlink [paragraphs 0137-0148, 0328].
claim 15, Gruber discloses wherein the reference word relates to a file, and wherein the action comprises attachment of the file [paragraphs 0137-0148].
As to claim 16, Gruber discloses wherein the word comprise a noun word, and wherein the reference word is a co-reference word of the noun [paragraphs 0182-0193, figs. 11-21, 26].
As to claim 17, Gruber discloses wherein the word comprise an anaphora word, and wherein the at least one processor is further configured to execute the instructions to identify an antecedent word of the anaphora word as the reference word [paragraphs 0182-0193, 0328, figs. 11-21, 26].
As to claim 18, Gruber discloses wherein the word comprise a verb word, and wherein the reference word comprises an object word for the verb word [paragraphs 0182-0193, figs. 11-21, 26].
Response to Arguments
Applicant's arguments filed on 2/10/21 have been fully considered but they are not persuasive.
On page 7-10 of applicant’s remark, the applicant argues the following:
“Applicant submits that Gruber fails to disclose the presently claimed combination of features recited in independent claim 1. For example, Applicant submits that Gruber fails to disclose a processor to obtain and display text including a word, identify, based on a language model, an application corresponding to the text, identify a reference word of the word based on the identified application, highlight, in the displayed text, the identified reference word, and perform, based on receiving a selection of the highlighted reference word, an action related to the identified  application, wherein the reference word including an object for the performed action of the identified application, as recited in claim 1.”
“However, Gruber fails to disclose or suggest claimed features of "highlighting, in the displayed text, the identified reference word, and performing, based on receiving a selection 
“As such, Applicant submits there is no mention of a processor to obtain and display text including a word, identify, based on a language model, an application corresponding to the text, identify a reference word of the word based on the identified application, highlight, in the displayed text, the identified reference word, and perform, based on receiving a selection of the highlighted reference word, an action related to the identified application, wherein the reference word including an object for the performed action of the identified application, as recited in Gruber.”
“Therefore, the applied reference fails to disclose or render obvious the above- identified claim features recited in independent claim 1. As such, the rejection of claim 1 under 35 U.S.C. § 102 is improper”
“With respect to claim 19, its rejection should be withdrawn for at least the reasons given above with respect to claim 1. “
“With respect to claim 20, its rejection should be withdrawn for at least the reasons given above with respect to claim 1.”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Gruber discloses the feature of highlighting, in the displayed text, the identified reference word, and performing, based on receiving a selection of the highlighted reference word, an action related to the identified application, wherein the reference word including an object for the performed action of the identified application. Gruber discloses that when user says “call herb”, the virtual assistant will highlight and display user’s intent. For example, in Fig. 14, virtual assistant will highlight “Call Herb”, also highlight the disambiguation (Which “Herb”, Herb Watkins, Herb Jellinek). User can perform the selection of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20150373183 to Woosley (See Figs. 6, 19-20, 22-24 and corresponding paragraphs).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/               Primary Examiner, Art Unit 2652